DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 33-37, drawn to a method for printing labels.
Group II, claim(s) 38-42, drawn to a system for printing labels.
Group III, claim(s) 43-46, drawn to a liner.
Group IV, claim(s) 47-51, drawn to a computer program product or computer readable medium.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a liner where every other label is of first kind and every other label is a second kind, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20110254576.

US 20110254576 is referred to as document D1 and applied as an X reference to the liner claims 21, 26 and 27 in the international search report.  Claim 21 corresponds to claim 43 in the amended claims, and claim 27 corresponds to claim 46.
In the written opinion, it was stated that:
As Claim 21 relates to liner with labels for printing and application to an object. Every other label on said liner is of a first kind and every other label on said liner is of a second kind. The first kind is said to be adapted for printing and the second kind of label is adapted to cover and laminate a printed label of the first kind.
Document D1 comprises such a liner (200, 122). The liner has two kinds of labels (204, 206). One printed with delivery address and every other one printed with a return address. The delivery address label is applied/laminated on top of the return address label. The top delivery address label is adapted to cover and laminate the bottom return address label. See paragraphs [0033]-[0034], [0037] — [0038] and figures 2, 10-11 and 13.
Consequently, the subject matter of claim 21 is previously known from document D1 and therefore lacks novelty (Article 33(2) PCT). Claims 26 and 27 are also not novel in view of D1.

US 20110254576 is referred to as document D1 and applied as an Y reference to the liner claims 22-25 in the search report.  Claims 22-25 correspond to much of the claim subject matter of claims 44-45.
In the written opinion, it was stated that: 
The dependent claims 22-25 concerning indicators in the liner are considered to involve measures or minor details obvious to a person skilled in the art. Therefore, the invention according to these claims is not considered to involve an inventive step (Article 33(3) PCT).


Groups I, II, and IV additionally lack unity of invention because even though the inventions of these groups require the additional technical features of a label printer and a label applicator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20110254576 and US 20160052659.

With respect to claims 33-37, directed to method claims, and claims 38-41, directed to system claims, and claims 47-51, drawn to a computer program product or computer readable medium for performing methods, US 20160052659 A1 to Bowers discloses 
1) a method for printing labels with a label printer and a label applicator; see paragraph 007, disclosing:
[0007] In some aspects, the method may include populating one or more label template with unique information associated with the at least one item, queuing an electronic representation of the one or more populated label template in print file format, printing, by a printer of at least one movable label applicator device positioned above a conveyor transporting the at least one item, the one or more label onto a supply of labeling material, wherein the one or more printed label contains the unique information associated with the at least one item, and applying, by an applicator of the at least one movable label applicator device, the one or more printed label to a surface of the at least one item, wherein the applicator is configured to apply multiple labels to the surface of the at least one item such that the multiple labels are removably stacked on top of one another.

2) a system for printing labels with a label printer and a label applicator; see generally paragraph 0005, teaching:
[0005] Devices, systems, and methods for automatically printing and applying one or more label to at least one item to enable shipping of the at least one item by a carrier. In some aspects, the device may comprise a movable label applicator device that includes a printer for printing the one or more label onto a supply of labeling material, wherein the one or more printed label contains unique information associated with the at least one item, and an applicator for applying the one or more printed label to a surface of the at least one item, wherein the applicator is configured to apply multiple labels to the surface of the at least one item such that the multiple labels are removably stacked on top of one another.

3) a computer program product or computer readable medium for performing methods.  See paragraph 0008, teaching:
[0008] The subject matter described herein can be implemented in software in combination with hardware and/or firmware. For example, the subject matter described herein can be implemented in software executed by a processor. In one exemplary implementation, the subject matter described herein may be implemented using a computer readable medium having stored thereon computer executable instructions that when executed by the processor of a computer control the computer to perform steps. Exemplary computer readable media suitable for implementing the subject matter described herein include non-transitory devices, such as disk memory devices, chip memory devices, programmable logic devices, and application specific integrated circuits. In addition, a computer readable medium that implements the subject matter described herein may be located on a single device or computing platform or may be distributed across multiple devices or computing platforms.

Thus, Bowers discloses a method for printing labels and applying a printed label on to an object, where said method comprises the steps of: - a label printer printing on said label in a position for printing, and - a label applicator applying said label on said object,.  Bowers is also considered to disclose a system for printing labels and applying a printed label on to an object, said system comprising a label printer, and a label applicator, where said label printer is adapted to print on said label, and where said label applicator is adapted to apply said label on said object.  Additionally, Bowers discloses a computer program product in the form of computer executable instructions, and discloses computer readable medium.  
Bowers does not disclose many of the features of a liner with labels where every other label is of a first kind and every other label is of a second kind, which is a common feature among groups I, II, and IV (as well as group III).  However, document D1 discloses a liner with labels where every other label is of a first kind and every other label is of a second kind, and it would have been obvious to one of ordinary skill at the time of the filing of the invention to have utilized such features with Bowers.
Therefore, the invention according to these claims is not considered to involve an inventive step (Article 33(3) PCT).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK